REASONS FOR ALLOWANCE

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a coated body comprising, in order: a substrate, an undercoating film, an intermediate coating film, and a top coating film.  The intermediate film is formed from a material comprising a pigment and a polyvinylidene fluoride and a (meth)acrylic resin at a mass ratio of 50/50 to 90/10.  The top coating film is formed by curing a material comprising components (1) to (3) as recited in claim 1.  The top coating film does not contain titanium oxide.
	JP 2012-086505 represents the closest prior art.  However, the examiner agrees with the applicant (see lines 3-10 on page 8 of the reply filed 21 January 2021) that the top coating of JP 2012-086505 contains titanium dioxide, which is a titanium oxide, as an essential and required component to absorbed UV rays and also inhibit transmission of corrosion factors which suppress the deterioration of the aluminum particles in the middle coat of JP 2012-086505 (e.g. see paragraphs 0035 and 0038 of JP 2012-086505).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787